Citation Nr: 1625084	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  13-12 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to an initial disability rating in excess of 30 percent for anxiety disorder with depressive disorder not otherwise specified (NOS).  

4.  Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease, lumbar spine.  

5.  Entitlement to an initial disability rating in excess of 10 percent for left lower extremity radiculopathy.  

6.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity radiculopathy.  

7.  Entitlement to an increased rating in excess of 10 percent for right knee medial scar, with residuals of medial collateral ligament repair and arthritis. 
8.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to January 1982.  He also served with the Army National Guard from February 1989 to March 2001, although the character and dates of his National Guard service have not yet been verified.  
	
This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2012, October 2012, and March 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part: granted service connection for degenerative disc disease, lumbar spine (herein lumbar disability), with an initial 20 percent disability rating assigned, effective March 17, 2010; granted service connection for anxiety disorder with depressive disorder NOS (herein anxiety disorder), with an initial 30 percent disability rating assigned, effective January 23, 2012; granted service connection for left lower extremity radiculopathy and right lower extremity radiculopathy, each with a 10 percent disability rating assigned, effective June 30, 2010; denied service connection for bilateral hearing loss; denied service connection for left knee disability; denied an increased rating in excess of 10 percent for scar, medial right knee with residuals of medial collateral ligament repair (herein right knee disability); and denied TDIU.   

The Veteran provided testimony during a Board hearing before the undersigned in December 2015.  

In December 2015, the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2015).

The issues of service connection for bilateral hearing loss, entitlement to higher initial ratings for anxiety disorder, lumbar disability, and left and right lower extremity radiculopathy, entitlement to an increased rating for right knee disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran testified at the Board hearing that he is not claiming service connection for a left knee disability separate and distinct from currently service-connected left lower extremity radiculopathy.  

2.  The evidence of record does not demonstrate the Veteran has a left knee disability related to his military service.

CONCLUSION OF LAW

The criteria for service connection for a left knee disability are not met.  
38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).

The duty to notify was satisfied prior to the initial RO decision by way of a June 2012 letter.

Generally, VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  However, in this case, the Veteran clarified during the Board hearing that he is not claiming service connection for a left knee disability separate and distinct from his service-connected lumbar spine and left lower extremity radiculopathy disabilities.  See Board Hearing Transcript (Tr.) at 22.  He stated that he is not having trouble specifically with his left knee and that instead his pain originates in his lumbar spine.  He implied that his former representative, a private attorney, filed the claim related to the left knee disability, but that the Veteran himself has not claimed a separate left knee disability.  The Veteran further explained that he has he ever been told by anyone that he has a diagnosis or problems with his left knee separate and distinct from the left lower extremity radiculopathy disability.  Id. at 23.  Finally, he stated that the only symptom he has with his left knee, shooting pain, is actually coming from his lumbar spine disability and is related to his service-connected radiculopathy disability.  Id.

The Board notes that the Veteran received a VA examination in January 2013, where he again claimed that his left knee symptoms are actually related to his lumbar spine disability, rather than a separate and distinct left knee disability.   He also denied an in-service injury to the left knee.  The examiner found that there is no left knee joint disability or any findings upon examination or review of the record that associate the claimed left knee disability with either his military service or his lumbar spine disability.  

Given the Veteran's own statements that he does not have and is not claiming service connection for a left knee disability separate and distinct from the lumbar spine and left lower extremity radiculopathy disabilities and the absence of such a disability upon VA examination, the Board finds that the weight of the evidence is against the claim for service connection for a left knee disability.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 
38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a left knee disability is denied.  


REMAND

The claims file demonstrates that the Veteran is in receipt of Social Security Administration (SSA) disability benefits and was found to be disabled, effective January 1, 2011.  As discussed during the Board hearing, the administrative and medical records associated with this grant of SSA disability benefits have not been requested or obtained.  The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained.  Tetro v. Gober, 
14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  As such, a remand is necessary to obtain these records from SSA.  Cf. Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010) (VA is required only to obtain SSA records when they may be relevant to the claim).  

In addition, the Veteran reported during the Board hearing that he continues to receive VA treatment for his service-connected disabilities, to include treatment at the Salem VA Medical Center with Dr. Brown every other month for his anxiety disorder.  See Board Hearing Tr. at 9.  The last VA treatment of record is dated in March 2013.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As this evidence is relevant to the Veteran's claim, all relevant records in VA's possession must be obtained. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty training (ACDUTRA) or injury incurred or aggravated by inactive duty training (INACDUTRA).  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2014).  Under 38 U.S.C.A. 
§ 101(22) (a) and (c), ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  Id.  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23) (a) and (c).

The file suggests that the Veteran served with the Army National Guard from February 1989 to March 2001.  However, the type and dates of the Veteran's National Guard service have not been verified.  

Regarding the claim for bilateral hearing loss, a June 1997 periodic examination during the Veteran's National Guard Service documents the presence of bilateral hearing loss according to VA criteria.  As it is unclear whether the Veteran was serving during a period of active duty, ACDUTRA, or INACDUTRA at this time, the Board finds that all periods of the Veteran's service must be verified and all treatment and personnel records must be obtained and associated with the claims file in accordance with 38 C.F.R. § 3.159 (2015).  

Regarding the current anxiety disorder, lumbar spine, bilateral lower extremity radiculopathy, and right knee disabilities, the Veteran's reports raise the possibility that his disabilities have worsened since his last VA examinations.  For example, he was last examined regarding the severity of his anxiety disorder in September 2012 and he reported during the 2015 Board hearing increased symptoms of depression and social withdrawal.  During the Board hearing, he also reported increased pain, decreased range of motion, and flare-ups of lumbar and lower extremity symptoms while bending, walking, climbing stairs, and driving longer distances during the hearing.  However, during the last VA examination of his lumbar and radiculopathy disabilities in September 2012, the Veteran denied experiencing any flare-ups.  Finally, right knee instability was not noted or found upon examination in a January 2013 VA examination; however, the Veteran reported increased pain and giving way/instability of the right knee during the Board hearing.  

VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability and the Veteran is also competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  As such, the Veteran should be provided with a VA examination to assess the current severity of his service-connected anxiety disorder, lumbar, bilateral lower extremity radiculopathy, and right knee disabilities.  

The Board notes that the claim for TDIU is inextricably intertwined with the issues being remanded herein.  As such, the issue of TDIU must be remanded to allow for the adjudication of the service connection and increased rating issues.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records created beginning March 2013 and associate them with the paper or virtual claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Obtain from SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim in accordance with 38 C.F.R. § 3.159(c).  

3.  Verify all periods of the Veteran's service, including all periods of active duty, ACDUTRA, and INACDUTRA, and obtain all related service treatment and personnel records.  

4.  Once all outstanding records have been obtained and associated with the claims file, schedule the Veteran for a VA mental health examination to ascertain the current severity and manifestations of his service-connected anxiety disorder and depressive disorder NOS disability.  

The claims file must be reviewed by the examiner and such review should be noted in the examination report.  The examiner is asked to describe the occupational impairment, if any, stemming from the Veteran's service-connected anxiety and depressive disability.

5.  The Veteran should be afforded a VA examination to determine the current severity of the service-connected lumbar spine, bilateral lower extremity radiculopathy, and right knee disabilities.  The examiner is asked to describe the occupational impairment, if any, stemming from the Veteran's service-connected disabilities.  The examiner should review the claims folder and note such review in the examination report.

6.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


